DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 75-92 are pending in the present application.
Applicant’s election without traverse of the following species in the reply filed on 07/05/2022 is acknowledged.
Applicant elected: (i) NME7 protein; (ii) a fibroblast; (iii) a reverted cell in a pluripotent state characterized by an increased expression profile of one or more genes selected from the group consisting of Oct4, Sox2, Klf-4, c-Myc, Nanog, and Lin28 as compared to a corresponding expression profile of the one or more genes of the terminally differentiated cell prior to the contacting; and (iv) in the presence of one or more exogenously introduced pluripotency factors selected from the group consisting of Oct4, Sox2, Klf-4, c-Myc, Nanog, and Lin 28.
Accordingly, claims 78, 83-87, 89 and 91-92 were withdrawn from further consideration because they are directed to non-elected species.
Therefore, claims 1, 75-77, 79-82, 88 and 90 are examined on the merits herein with the above elected species.

Response to Amendment
1.	The provisional nonstatutory double patenting rejection over claims of copending Application No. 14/604,579 (reference application) in view of Bambad et al (US 2010/0093092; IDS) was withdrawn in light of currently amended independent claim 1, particularly the new limitation “A method for reverting a terminally differentiated cell to a reverted cell in a pluripotent state”.
2.	The provisional nonstatutory double patenting rejection over claims of copending Application No. 14/468,106 (reference application) in view of Bambad et al (US 2010/0093092; IDS) was withdrawn since the application was abandoned.
3.	The provisional nonstatutory double patenting rejection over claims of copending Application No. 15/740,654 (reference application) in view of Bambad et al (US 2010/0093092; IDS) was also withdrawn in light of currently amended independent claim 1, particularly the new limitation “A method for reverting a terminally differentiated cell to a reverted cell in a pluripotent state”.

Claim Objections
Claim 76 is objected to because of the phrase “the NME protein”.  It is better to replace this phrase with - -the NME7 protein - - since claim 76 is dependent on claim 1 which recites specifically “NME7 protein”.  Additionally, claim 76 is also objected to because of the phrase “essentially consists of”.  The phrase - - consists essentially of - - is normally used.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 76 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new ground of rejection necessitated by Applicant’s amendment.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
	The instant claim encompasses a method for reverting a terminally differentiated cell to a reverted cell in a pluripotent state using a culture medium composition comprising an NME7 protein in monomeric form, wherein the NME7 protein essentially consists of an A domain of any structure and a B domain of any structure.
Apart from disclosing NME7 of SEQ ID NO: 13 (encoded by the nucleotide sequence of SEQ ID NO: 12) and NME7-AB of SEQ ID NO: 35 (encoded by the nucleotide sequence of SEQ ID NO: 34), and a generic statement “[t]he NME family member is NME7 which may optionally consist of subunits A and B, devoid of the “M” leader sequence: NME7-AB (SEQ ID NOS: 34-35)” (page 33, lines 21-22); the instant specification failed to describe any other A and B domains of the NME7 protein to be used in a method for reverting a terminally differentiated cell to a reverted cell in a pluripotent stated as encompassed by the instant claim.  For example, which essential features or core elements do other A and B domains comprised in the NME7 protein possess such that the NME7 protein is still capable of reverting a terminally differentiated cell to a reverted cell in a pluripotent state in the method as claimed?  Since the prior art at the effective filing date of the present application failed to provide sufficient guidance and/or written description for the above issue as evidenced at least by the teachings of Bambad et al (US 2010/0093092; IDS), Boissan et al (Mol. Cell Biochem. 329:51-62, 2009; IDS) and Ikeda (Cell Structure and Function 35:23-30, 2010; IDS); it is incumbent upon the instant specification to do so.  Furthermore, the instant specification also fails to provide and describe at least a representative number of species for a broad genus of A and B domains comprised in an NME7 protein to be utilized in a method for reverting a terminally differentiated cell to a reverted cell in a pluripotent state as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision at least a representative number of species for a broad genus of A and B domains comprised in an NME7 protein to be utilized in a method for reverting a terminally differentiated cell to a reverted cell in a pluripotent state as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 75-77, 79-82, 88 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
The term “does not appreciably comprise” in claim 1 is a relative term which renders the claim indefinite. The term “does not appreciably comprise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is the minimal level of serum and/or the basic fibroblast growth factor in a culture medium such that the culture medium does not appreciably comprise serum and/or the basic fibroblast growth factor.  Would a culture medium comprising 0.05% or 0.1% serum be considered a culture medium that does not appreciably comprise serum? Similarly, would a culture medium comprising 0.5 ng/ml or 1.0 ng/ml of FGF-2 be considered a culture medium that does not appreciably comprise the basic fibroblast growth factor?  Clarification is requested because the metes and bounds of the claim are not clearly determined.
Claim 75 recites the limitation "the “M” leader sequence" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation and nowhere in independent claim 1 from which claim 75 is dependent upon is there any recitation of any leader sequence.  Therefore, which particular the “M” leader sequence does Applicant refer to?  Additionally, it is unclear what is encompassed by the “M” leader sequence.  Does it refer to a secreting sequence of NME7, a DM-10 domain, or both?  Clarification is requested because the metes and bounds of the claim are not clearly determined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 76 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because dependent claim 76 recites the limitation “the NME protein”, and yet independent claim 1 from which claim 76 is dependent upon already recites “an NME7 protein”.  The NME protein is not necessarily limited to the NME7 protein.  Accordingly, the scope of dependent claim 76 is outside the scope of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Amended claims 1, 77, 79-82, 88 and 90 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bambad et al (US 2010/0093092; IDS) and evidenced by Hikita et al (PLoS ONE 3:e3312, doi:10.1371/journal.pone.003312, 13 pages, 2008; IDS).  This is a modified rejection necessitated by Applicant’s amendment.  
Bambad et al already disclosed a method for inducing or maintaining pluripotency in a cell (e.g., dermal fibroblasts, rat 3Y1 fibroblasts, human MUC1-negative HCT-116 cells) comprising contacting the cell with a biological species that increases MUC1* activity, wherein the biological species is a protein which is a MUC1* ligand, preferably the ligand is NM23 (activating ligand of MUC1*) which includes NME7 or SEQ ID NOs. 12-13 (nucleotide and amino acid sequences of NME7, respectively) in combination with gene products that are known to induce pluripotency such as OCT4, SOX2, KLF4, NANOG, c-myc and LIN28 (see at least Summary of the Invention; paragraphs 35-40, 46-47, 50, 55 and 64).  The NME7 amino acid sequence of SEQ ID NO: 13 contains at least the amino acid sequence of EKTLALIKPDAISKAGEIIEIINKAGFTITKLKMMML which is an amino acid sequence as set forth in SEQ ID NO: 35 of the present application.  Bamdad et al stated “NME-H1, -H2 or -7 can be used in their native state or in mutant forms that favor the dimeric state, such as the S120G mutation” (last sentence of paragraph 47), indicating or suggesting that NME7 protein can be used in native monomeric state.  Bamdad et al also stated “Agents that affect expression of MUC1* or MUC1* associated factors can be added in combination with, or to replace one or more genes or gene products that are already known to induce pluripotency including OCT4, SOX2, KLF4, NANOG, c-Myc and LIN28” (last sentence of paragraph 38); “Forced expression of combinations of the transcription factors, Oct4, Sox2, KLf4 and c-Myc or Oct4, Sox2, Nanog and Lin28 have been shown to cause mature cells revert to the pluripotent state” (first sentence of paragraph 39); and “NM23, wild type or mutant S120G that prefers dimer formation, is added to dermal fibroblasts that have been transfected with OCT4, Sox2 and KLF4.  The efficiency of iPS cell generation is enhanced” (last two sentences of paragraph 71).  Bambad et al taught explicitly that NM23 or NME7 is introduced to a cell as a protein itself or as a protein bearing a leader sequence such as a poly-arginine tract to facilitate entry into the cell (paragraphs 47 and 50). In an exemplification, Bamdad et al demonstrated that wild-type recombinant NM23 or mutant (S120G) NM23 (MUC1* ligands) does a better job of stimulating growth and pluripotency maintenance in pluripotent hESC colonies in “minimal stem cell medium” (media without feeder-conditioned medium) without bFGF than does conditioned medium plus bFGF OR minimal medium plus bFGF on Matrigel (paragraphs 18, 63; example 8 and Table 1).  The minimal stem cell medium containing NM23 without feeder-conditioned medium and without FGF is also serum-free as evidenced by the “minimal stem cell medium” (hESC media without feeder-conditioned medium and without bFGF) of Hikita et al that consisted of DMEM/F12/GlutaMAX I with 30% Knockout Serum Replacement, 1% non-essential amino acids stock, 0.1 mM beta-mercaptoethanol (page 9, right column, first full paragraph; page 12, left column, first full paragraph).  In example 12, Bambad et al stated “NM23 (NME-H1, NME-H2 or NME-7) enhances the induction or maintenance of pluripotency.  NM23 is introduced along with previously identified pluripotency factors, including but not limited to OCT4, SOX2, KLF4, as well as others disclosed herein” (paragraph 72).
Since Oct4 was identified as a gold standard for identifying pluripotent stem cells and NM23 is a ligand that activates MUC1* and it has been shown to induce transcription of c-Myc, the reverted cell in a pluripotent state from a terminally differentiated cell (e.g., fibroblasts) resulting from the above disclosed method of Bambad would also possess an increased expression of at least Oct4 and c-Myc, and particularly also in the presence of one or more exogenously introduced pluripotency factors such as Oct4, Sox2, KLf4, c-Myc, Nanog, and Lin28 (claim 88).  Moreover, please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
Accordingly, the teachings of Bambad et al meet every limitation of the claims as broadly written.  Therefore, the reference anticipates the instant claims.

Response to Argument
In the Amendment dated 01/12/2022 (pages 4-5), Applicant simply stated that the Bamdad reference does not disclose all of the elements recited in currently amended independent claim 1.
Please refer to the above modified 102(b) rejection for details.  The teachings of Bambad et al with evidence by Hikita et al still meet every limitation of the instant claims as broadly written.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Alternatively, claims 1, 77, 79-82, 88 and 90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bambad et al (US 2010/0093092; IDS) and evidenced by Hikita et al (PLoS ONE 3:e3312, doi:10.1371/journal.pone.003312, 13 pages, 2008; IDS).  This is a modified rejection necessitated by Applicant’s amendment.
Bambad et al already disclosed a method for inducing or maintaining pluripotency in a cell (e.g., dermal fibroblasts, rat 3Y1 fibroblasts, human MUC1-negative HCT-116 cells) comprising contacting the cell with a biological species that increases MUC1* activity, wherein the biological species is a protein which is a MUC1* ligand, preferably the ligand is NM23 (activating ligand of MUC1*) which includes NME7 or SEQ ID NOs. 12-13 (nucleotide and amino acid sequences of NME7, respectively) in combination with gene products that are known to induce pluripotency such as OCT4, SOX2, KLF4, NANOG, c-myc and LIN28 (see at least Summary of the Invention; paragraphs 35-40, 46-47, 50, 55 and 64).  The NME7 amino acid sequence of SEQ ID NO: 13 contains at least the amino acid sequence of EKTLALIKPDAISKAGEIIEIINKAGFTITKLKMMML which is an amino acid sequence as set forth in SEQ ID NO: 35 of the present application.  Bamdad et al stated “NME-H1, -H2 or -7 can be used in their native state or in mutant forms that favor the dimeric state, such as the S120G mutation” (last sentence of paragraph 47), indicating or suggesting that NME7 protein can be used in native monomeric state.  Bamdad et al also stated “Agents that affect expression of MUC1* or MUC1* associated factors can be added in combination with, or to replace one or more genes or gene products that are already known to induce pluripotency including OCT4, SOX2, KLF4, NANOG, c-Myc and LIN28” (last sentence of paragraph 38); “Forced expression of combinations of the transcription factors, Oct4, Sox2, KLf4 and c-Myc or Oct4, Sox2, Nanog and Lin28 have been shown to cause mature cells revert to the pluripotent state” (first sentence of paragraph 39); and “NM23, wild type or mutant S120G that prefers dimer formation, is added to dermal fibroblasts that have been transfected with OCT4, Sox2 and KLF4.  The efficiency of iPS cell generation is enhanced” (last two sentences of paragraph 71).  Bambad et al taught explicitly that NM23 or NME7 is introduced to a cell as a protein itself or as a protein bearing a leader sequence such as a poly-arginine tract to facilitate entry into the cell (paragraphs 47 and 50). In an exemplification, Bamdad et al demonstrated that wild-type recombinant NM23 or mutant (S120G) NM23 (MUC1* ligands) does a better job of stimulating growth and pluripotency maintenance in pluripotent hESC colonies in “minimal stem cell medium” (media without feeder-conditioned medium) without bFGF than does conditioned medium plus bFGF OR minimal medium plus bFGF on Matrigel (paragraphs 18, 63; example 8 and Table 1).  In example 12, Bambad et al stated “NM23 (NME-H1, NME-H2 or NME-7) enhances the induction or maintenance of pluripotency.  NM23 is introduced along with previously identified pluripotency factors, including but not limited to OCT4, SOX2, KLF4, as well as others disclosed herein” (paragraph 72).
Although Bamdad et al did not explicitly stating using the minimal stem cell medium comprising NME7 in monomeric form and the cell medium is serum-free and without bFGF, it would have been obvious for an ordinary skilled in the art at the effective filing date of the present application to use such a minimal stem cell culture medium for inducing pluripotency in a terminally differentiated cell with a reasonable expectation of success since Bambad et al already stated “NM23 (NME-H1, NME-H2 or NME-7) enhances the induction or maintenance of pluripotency.  NM23 is introduced along with previously identified pluripotency factors, including but not limited to OCT4, SOX2, KLF4, as well as others disclosed herein” (paragraph 72); and “NME-H1, -H2 or -7 can be used in their native state or in mutant forms that favor the dimeric state, such as the S120G mutation” (last sentence of paragraph 47), indicating or suggesting that NME7 protein can be used in native monomeric state; along with the exemplary demonstration that wild-type recombinant NM23 or mutant (S120G) NM23 (MUC1* ligands) does a better job of stimulating growth and pluripotency maintenance in pluripotent hESC colonies in “minimal stem cell medium” (media without feeder-conditioned medium) without bFGF than does conditioned medium plus bFGF OR minimal medium plus bFGF on Matrigel (paragraphs 18, 63; example 8 and Table 1).  The minimal stem cell medium containing NM23 without feeder-conditioned medium and without FGF is also serum-free as evidenced by the “minimal stem cell medium” (hESC media without feeder-conditioned medium and without bFGF) of Hikita et al that consisted of DMEM/F12/GlutaMAX I with 30% Knockout Serum Replacement, 1% non-essential amino acids stock, 0.1 mM beta-mercaptoethanol (page 9, right column, first full paragraph; page 12, left column, first full paragraph).  
Since Oct4 was identified as a gold standard for identifying pluripotent stem cells and NM23 is a ligand that activates MUC1* and it has been shown to induce transcription of c-Myc, the reverted cell in a pluripotent state from a terminally differentiated cell (e.g., fibroblasts) resulting from the above disclosed method of Bambad would also possess an increased expression of at least Oct4 and c-Myc, and particularly also in the presence of one or more exogenously introduced pluripotency factors such as Oct4, Sox2, KLf4, c-Myc, Nanog, and Lin28 (claim 88).  Moreover, please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 75-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bambad et al (US 2010/0093092; IDS) and evidenced by Hikita et al (PLoS ONE 3:e3312, doi:10.1371/journal.pone.003312, 13 pages, 2008; IDS) as applied to claims 1, 77, 79-82, 88 and 90  above, and further in view of Boissan et al (Mol. Cell Biochem. 329:51-62, 2009; IDS).
The teachings of Bambad et al were presented above.  However, Bambad et al did not teach explicitly that the NME7 protein is devoid of the “M” leader sequence (claim 75), or the NME7 protein essentially consists of A and B domains (claim 76).
At the effective filing date of the present application, Boissan et al reviewed 10 gene members of the Nm23/NDPK family.  As depicted in Fig. 1 below, NME7 protein possesses a DM-10 domain followed by two tandemly repeated full-length conserved NDPK domains (NDPK A domain and NDPK B domain), whereas each of the NME-1 and NME-2 proteins possesses a single conserved NDPK domain and without a DM-10 domain (see at least page 51, right column; Fig. 1 and Table 1).

    PNG
    media_image1.png
    448
    470
    media_image1.png
    Greyscale

Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Bamdad et al by also at least using NME7 protein comprising or comprised of the two tandemly repeated full-length NDPK domains (NDPK A domain and NDPK B domain) that shares a conserved NDPK domain in each of the NME-1 and NME-2 proteins but lacking any DM10 domain as a MUC1* ligand for inducing pluripotency in a terminally differentiated cell, in light of the teachings of Boissan et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Boissan et al disclosed that NME7 protein possessing a DM-10 domain followed by two tandemly repeated full-length conserved NDPK domains (NDPK A domain and NDPK B domain), whereas each of the NME-1 and NME-2 proteins possesses a single conserved NDPK domain and without a DM-10 domain, and therefore the DM-10 domain of NME7 protein containing the “M” leader sequence may not be involved in their activity or function as a MUC1* ligand.  Additionally, any leader sequence for secretion on a protein is unnecessary because the protein (e.g., NME7 protein) is added into a culture medium.  Please also noting that the primary Bamdad reference teaches at least that NME-H1, -H2 or -7 can be used in their native state.  With respect to the term “essentially consists of” in claim 76, please note that MPEP 2111.03: “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”)”; additionally: “If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.”)” (emphasis added).  In light of MPEP 2111.03 and a lack of definition of the limits of the materials which do not materially affect the basic and novel characteristics of the claimed invention defined in the instant disclosure, “essentially consisting of” in claim 76 is interpreted as “comprising”.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Bamdad et al and Boissan et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Bamdad et al and Boissan et al as set forth above is indistinguishable and is encompassed by the presently claimed invention. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument
In the Amendment dated 01/12/2022 (pages 5-6), Applicant simply stated that the Bamdad reference does not disclose all of the elements recited in currently amended independent claim 1, and that the instant claims are also not obvious over the Bamdad reference.
Please refer to the above modified 103(a) rejections for details, and the claimed invention as a whole was prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Amended claims 1, 75-77, 79-82, 88 and 90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-27 and 29-39 of copending Application No. 14/254,749 (reference application) in view of Bambad et al (US 2010/0093092; IDS).  This is a modified rejection necessitated by Applicant’s amendment.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the present application differ from claims 20-27 and 29-39 of copending Application No. 14/254,749 in reciting specifically contacting a terminally differentiated cell (e.g., fibroblasts); and said contacting is in the presence of one or more exogenously introduced pluripotency factors selected from the group consisting of Oct4, Sox2, Klf4, c-Myc, Nanog, and Lin28; and a reverted cell in a pluripotent state that is characterized by an increased expression profile of one or more genes selected from the group consisting of Oct4, Sox2, Klf4, c-Myc, Nanog, and Lin28 as compared to a corresponding expression profile of the one or more genes of the terminally differentiated cell prior to the contacting. 
At the effective filing date of the present application, Bambad et al already disclosed a method for inducing or maintaining pluripotency in a cell (e.g., dermal fibroblasts, rat 3Y1 fibroblasts, human MUC1-negative HCT-116 cells) comprising contacting the cell with a biological species that increases MUC1* activity, wherein the biological species is a protein which is a MUC1* ligand, preferably the ligand is NM23 (activating ligand of MUC1*) which includes NME7 or SEQ ID NOs. 12-13 (nucleotide and amino acid sequences of NME7, respectively) in combination with gene products that are known to induce pluripotency such as OCT4, SOX2, KLF4, NANOG, c-myc and LIN28 (see at least Summary of the Invention; paragraphs 35-40, 46-47, 50, 55 and 64).  The NME7 amino acid sequence of SEQ ID NO: 13 contains at least the amino acid sequence of EKTLALIKPDAISKAGEIIEIINKAGFTITKLKMMML which is an amino acid sequence as set forth in SEQ ID NO: 35 of the present application.  Bamdad et al stated “NME-H1, -H2 or -7 can be used in their native state or in mutant forms that favor the dimeric state, such as the S120G mutation” (last sentence of paragraph 47), indicating or suggesting that NME7 protein can be used in native monomeric state.  Bamdad et al also stated “Agents that affect expression of MUC1* or MUC1* associated factors can be added in combination with, or to replace one or more genes or gene products that are already known to induce pluripotency including OCT4, SOX2, KLF4, NANOG, c-Myc and LIN28” (last sentence of paragraph 38); “Forced expression of combinations of the transcription factors, Oct4, Sox2, KLf4 and c-Myc or Oct4, Sox2, Nanog and Lin28 have been shown to cause mature cells revert to the pluripotent state” (first sentence of paragraph 39); and “NM23, wild type or mutant S120G that prefers dimer formation, is added to dermal fibroblasts that have been transfected with OCT4, Sox2 and KLF4.  The efficiency of iPS cell generation is enhanced” (last two sentences of paragraph 71).  Bambad et al taught explicitly that NM23 or NME7 is introduced to a cell as a protein itself or as a protein bearing a leader sequence such as a poly-arginine tract to facilitate entry into the cell (paragraphs 47 and 50). In an exemplification, Bamdad et al demonstrated that wild-type recombinant NM23 or mutant (S120G) NM23 (MUC1* ligands) does a better job of stimulating growth and pluripotency maintenance in pluripotent hESC colonies in “minimal stem cell medium” (media without feeder-conditioned medium) without bFGF than does conditioned medium plus bFGF OR minimal medium plus bFGF on Matrigel (paragraphs 18, 63; example 8 and Table 1).  In example 12, Bambad et al stated “NM23 (NME-H1, NME-H2 or NME-7) enhances the induction or maintenance of pluripotency.  NM23 is introduced along with previously identified pluripotency factors, including but not limited to OCT4, SOX2, KLF4, as well as others disclosed herein” (paragraph 72).
Accordingly, it would have been obvious to an ordinary skilled artisan to modify claims 20-27 and 29-39 of copending Application No. 14/254,749 by also inducing terminally differentiated cells (e.g., fibroblasts) to a less mature state, including a pluripotent state, using a recombinant NME7 protein comprises a NDPK A domain and an NDPK B domain, and does not comprise a targeting sequence; and the method further comprising contacting the terminally differentiated cells with one or more exogenously introduced pluripotency factors selected from the group consisting of Oct4, Sox2, Klf4, c-Myc, Lin28, and Nanog; and the less mature state be a pluripotent state characterized by an increased expression profile of one or more genes selected from the group consisting of Oct4, Sox2, Klf4, c-Myc, Nanog, and Lin28 with a reasonable expectation of success; in light of the teachings of Bambad et al as presented above.  
An ordinary skilled artisan would have been motivated to carry out the above modifications because Bambad et al already disclosed successfully a method for inducing pluripotency of a terminally differentiated cell such as a fibroblast to a pluripotent state using a biological species that increases MUC1* activity, wherein the biological species is a protein which is a MUC1* ligand, preferably the ligand is NM23 (activating ligand of MUC1*) which includes NME7 in combination with gene products that are known to induce pluripotency such as OCT4, SOX2, KLF4, NANOG, c-myc and LIN28.  Since Oct4 was identified as a gold standard for identifying pluripotent stem cells and NM23 is a ligand that activates MUC1* and it has been shown to induce transcription of c-Myc, the reverted cell in a pluripotent state from a terminally differentiated cell (e.g., fibroblasts) resulting at least from the teachings of Bambad would also possess an increased expression of at least Oct4 and c-Myc, and particularly also in the presence of one or more exogenously introduced pluripotency factors such as Oct4, Sox2, KLf4, c-Myc, Nanog, and Lin28.  Moreover, please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the Amendment dated 01/12/2022 (page 6), Applicant simply requested that the above provisional nonstatutory double patenting rejection be held in abeyance until an allowable subject matter is indicated.
Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633